
	
		I
		112th CONGRESS
		2d Session
		H. R. 6273
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Polis (for
			 himself, Mr. Bishop of New York, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Truth in Lending Act and the Higher
		  Education Act of 1965 to require certain creditors to obtain certifications
		  from institutions of higher education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Know Before You Owe Private Student
			 Loan Act of 2012.
		2.Amendments to the
			 truth in lending act
			(a)In
			 generalSection 128(e) of the Truth in Lending Act (15 U.S.C.
			 1638(e)) is amended—
				(1)by striking
			 paragraph (3) and inserting the following:
					
						(3)Institutional
				certification required
							(A)In
				generalExcept as provided in subparagraph (B), before a creditor
				may issue any funds with respect to an extension of credit described in this
				subsection, the creditor shall obtain from the relevant institution of higher
				education where such loan is to be used for a student, such institution’s
				certification of—
								(i)the enrollment
				status of the student;
								(ii)the student’s
				cost of attendance at the institution as determined by the institution under
				part F of title IV of the Higher Education Act of 1965; and
								(iii)the difference
				between—
									(I)such cost of
				attendance; and
									(II)the student’s
				estimated financial assistance, including such assistance received under title
				IV of the Higher Education Act of 1965 and other financial assistance known to
				the institution, as applicable.
									(B)ExceptionNotwithstanding
				subparagraph (A), a creditor may issue funds with respect to an extension of
				credit described in this subsection without obtaining from the relevant
				institution of higher education such institution’s certification if such
				institution fails to provide within 15 business days of the creditor’s request
				for such certification—
								(i)the requested
				certification; or
								(ii)notification that
				the institution has received the request for certification and will need
				additional time to comply with the certification request.
								(C)Loans disbursed
				without certificationIf a creditor issues funds without
				obtaining a certification, as described in subparagraph (B), such creditor
				shall report the issuance of such funds in a manner determined by the Director
				of the Consumer Financial Protection
				Bureau.
							;
				(2)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively; and
				(3)by inserting after
			 paragraph (8) the following:
					
						(9)Provision of
				information
							(A)Provision of
				information to students
								(i)Loan
				statementA creditor that issues any funds with respect to an
				extension of credit described in this subsection shall send loan statements,
				where such loan is to be used for a student, to borrowers of such funds not
				less than once every 3 months during the time that such student is enrolled at
				an institution of higher education.
								(ii)Contents of
				loan statementEach statement described in clause (i)
				shall—
									(I)report the
				borrower’s total remaining debt to the creditor, including accrued but unpaid
				interest and capitalized interest;
									(II)report any debt
				increases since the last statement; and
									(III)list the current
				interest rate for each loan.
									(B)Notification of
				loans disbursed without certificationOn or before the date a
				creditor issues any funds with respect to an extension of credit described in
				this subsection, the creditor shall notify the relevant institution of higher
				education, in writing, of the amount of the extension of credit and the student
				on whose behalf credit is extended. The form of such written notification shall
				be subject to the regulations of the Consumer Financial Protection
				Bureau.
							(C)Annual
				reportA creditor that issues funds with respect to an extension
				of credit described in this subsection shall prepare and submit an annual
				report to the Consumer Financial Protection Bureau containing the required
				information about private student loans to be determined by the Consumer
				Financial Protection Bureau, in consultation with the Secretary of
				Education.
							.
				(b)Definition of
			 private education loanSection 140(a)(7)(A) of the Truth in
			 Lending Act (15 U.S.C. 1650(a)(7)(A)) is amended—
				(1)by redesignating
			 clause (ii) as clause (iii);
				(2)in clause (i), by
			 striking and after the semicolon; and
				(3)by adding after
			 clause (i) the following:
					
						(ii)is not made,
				insured, or guaranteed under title VII or title VIII of the Public Health
				Service Act (42 U.S.C. 292 et seq. and 296 et seq.);
				and
						.
				(c)RegulationsNot
			 later than 365 days after the date of enactment of this Act, the Consumer
			 Financial Protection Bureau shall issue regulations in final form to implement
			 paragraphs (3) and (9) of section 128(e) of the Truth in Lending Act (15 U.S.C.
			 1638(e)), as amended by subsection (a). Such regulations shall become effective
			 not later than 6 months after their date of issuance.
			3.Amendment to the
			 higher education act of 1965
			(a)Amendment to the
			 higher education act of 1965Section 487(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (28)
			 and inserting the following:
				
					(28)(A)The institution
				shall—
							(i)upon the request
				of a private educational lender, acting in connection with an application
				initiated by a borrower for a private education loan in accordance with section
				128(e)(3) of the Truth in Lending Act, provide certification to such private
				educational lender—
								(I)that the student
				who initiated the application for the private education loan, or on whose
				behalf the application was initiated, is enrolled or is scheduled to enroll at
				the institution;
								(II)of such student’s
				cost of attendance at the institution as determined under part F of this title;
				and
								(III)of the
				difference between—
									(aa)the
				cost of attendance at the institution; and
									(bb)the
				student’s estimated financial assistance received under this title and other
				assistance known to the institution, as applicable; and
									(ii)provide the
				certification described in clause (i), or notify the creditor that the
				institution has received the request for certification and will need additional
				time to comply with the certification request—
								(I)within 15 business
				days of receipt of such certification request; and
								(II)only after the
				institution has completed the activities described in subparagraph (B).
								(B)The institution
				shall, upon receipt of a certification request described in subparagraph
				(A)(i), and prior to providing such certification—
							(i)determine whether
				the student who initiated the application for the private education loan, or on
				whose behalf the application was initiated, has applied for and exhausted the
				Federal financial assistance available to such student under this title and
				inform the student accordingly; and
							(ii)provide the
				borrower whose loan application has prompted the certification request by a
				private education lender, as described in subparagraph (A)(i), with the
				following information and disclosures:
								(I)The availability
				of, and the borrower’s potential eligibility for, Federal financial assistance
				under this title, including disclosing the terms, conditions, interest rates,
				and repayment options and programs of Federal student loans.
								(II)The borrower’s
				ability to select a private educational lender of the borrower’s choice.
								(III)The impact of a
				proposed private education loan on the borrower’s potential eligibility for
				other financial assistance, including Federal financial assistance under this
				title.
								(IV)The borrower’s
				right to accept or reject a private education loan within the 30-day period
				following a private educational lender’s approval of a borrower’s application
				and about a borrower’s 3-day right to cancel period.
								(C)For purposes of
				this paragraph, the terms private educational lender and
				private education loan have the meanings given such terms in
				section 140 of the Truth in Lending Act (15 U.S.C.
				1650).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the effective date of the regulations described in section 2(c).
			4.ReportNot later than 24 months after the issuance
			 of regulations under section 2(c), the Director of the Consumer Financial
			 Protection Bureau and the Secretary of Education shall jointly submit to
			 Congress a report on the compliance of institutions of higher education and
			 private educational lenders with section 128(e)(3) of the Truth in Lending Act
			 (15 U.S.C. 1638(e)), as amended by section 2, and section 487(a)(28) of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by section 3. Such
			 report shall include information about the degree to which specific
			 institutions utilize certifications in effectively encouraging the exhaustion
			 of Federal student loan eligibility and lowering student private education loan
			 debt.
		
